The opinion of the court was delivered by
Thiele, J.:
This appeal arises from a proceeding originally started on February 14, 1946, by the filing of a petition in the probate court by the attorney general on behalf of the state of Kansas for the probate of a document bearing the title “Agreement and Testamentary Disposition” and made under date of May 3, 1945, and later set forth herein. For present purposes it may be said the contractural features were between the board of regents of the state of Kansas, hereafter referred to generally as the proponent, and one Ralph Ellis, and the testamentary disposition was by Ralph Ellis, who died December 17, 1945. An answer containing defenses and objections was filed by Irene S. Ellis, the widow of Ralph Ellis, who is hereafter referred to generally as the respondent or as the widow, and a hearing was had which resulted in a judgment that the instrument should not be admitted to probate as a testmentary disposition and that as a contract to make a testmentary disposition it was void and unenforceable. From the above judgment the proponent appealed to the district court, where it filed a reply to the respondent’s answer alleging the widow had consented to the agree*13ment, as shown by her written consent a copy of which was attached to the petition, and which is hereafter set out in full. Other allegations are not here noted. Thereafter the respondent widow filed an answer in the district court alleging, in substance, that Ralph Ellis was incompetent to make the will or contract; that he acted under duress of the University of Kansas exercised through its board of regents and certain officers and employees of the beneficiary; that at the time of execution a confidential relation existed and that Ralph Ellis did not know and understand the contents of the document executed by him and did not have independent advice with respect to it; that the document signed by the respondent widow- was, for reasons set forth, not freely and understandingly made by her; that the document purporting to be a will was not signed at the end thereof as provided by law, and was not witnessed by two or more competent witnesses as provided by law, and that the witnesses who did sign were incompetent. Other allegations will be noted later if necessary. We need not notice an intervention by the Lawrence National Bank, nor an' application made by the respondent asking the trial court to indulge certain presumptions under rule 52 of the rules of this court. During the course of the trial upon the issues joined the court sustained the respondent’s demurrer to the proponent’s evidence for the probate of the document as a will and the proponent perfected its appeal to this court. The trial proceeded to a conclusion and thereafter the trial court filed its conclusions of fact and of law. The findings go into great detail, cover many matters not of present importance and will not be set forth. Reference is hereafter made to them where necessary. For present purposes it may be said the trial court concluded the contractual features of the agreement were enforceable, but that the respondent widow was not bound by her consent. The motions for a new trial of both the proponent and the respondent were denied with slight exceptions hereafter noted, and each perfected appeals to this court, where the rulings and judgments complained of by the proponent are the order sustaining a demurrer to its evidence that the document was a will, that the consent of the respondent widow was invalid, and the ruling on its motion for a new trial. The rulings and judgment complained of by the respondent widow are that part of the trial court’s judgment holding the agreement constituted a valid contract to make a will, that the court erred in rulings made on her challenge of the conclusions of *14fact and law, in modifying a conclusion of law respecting the extent of her interest, in admitting the agreement to probate angl in the ruling on her motion for a new trial.
It may here be said that the parties to the appeal have filed a joint abstract of over 300 pages, the proponent has filed a brief of forty pages and the respondent two briefs of 275 pages, in which the evidence is set forth at great length, and the various contentions of the parties treated in great detail, with a multitude of decisions and authorities cited in support thereof. These have all been considered but, in the very nature of the case, not all can be separately noted and commented upon. Decision upon certain features likewise eliminates necessity for discussion of others.
The “Agreement and Testamentary Disposition” which gives rise to the controversy is as follows:
“Whereas, Mr. Ralph Ellis is the owner and possessor of a Natural History library, consisting of a reasonably large number of volumes on the subject, and
“Whereas, Mr. Ralph Ellis desires to locate and deposit said library with the University of Kansas, located in Lawrence, Kansas, because of his special interest in the Museum of Natural History of the University of Kansas, which is now directed by Dr. E. R. Hall, and
“Whereas, the University of Kansas, by the Board of Regents of the State of Kansas, and Chancellor Deane W. Malott of the University, has expressed the desire to receive and house said library.
“Therefore It Is Agreed between Mr. Ralph Ellis hereinafter referred to as party of the first part, and the University of Kansas, acting by the Board of Regents of the State of Kansas, and Chancellor Deane W. Malott, hereinafter referred to as party of the second part, as follows:
“Party of the first part agrees:
“First, that as evidence of his good will and good faith in the matter and indicating his genuine interest in the University of Kansas in general and its museum of Natural History in particular, he hereby gives, bargains, sells, and conveys to the University of Kansas for its Museum of Natural History his collection of tanned skins and mammal skins with their complementary skulls, skeletons, and zinc cases.
“Secondly, to deposit with the University of Kansas his library of Natural History and to leave the same on deposit with the University for a minimum interim period of three years from the date hereof, subject to the conditions hereinafter set forth.
“Thirdly, that the State of Kansas, the University of Kansas, and the Board of Regents shall not be liable for any losses occurring to said library.
“Party of the second part agrees:
“First, to accept the books for deposit and to house the same in suitably prepared quarters, but it is understood that the University shall not be required to house the books in air-conditioned rooms.
“Secondly, to furnish heat, light, janitor service and general maintenance of quarters in which said library is housed.
*15“Thirdly, ever to use said library as a part of the teaching and research equipment of the University of Kansas located at Lawrence, Kansas.
“It is further understood between the parties hereto as follows:
“(a) Consistent with the statement above made that said library is to consist of ‘a reasonably large number of books on Natural History’ said library is not to' be considered as a fixed number of books but rather as a flexible, changeable library, or living organism. Mr. Ralph Ellis, as the builder and owner of said library, desires to continue the development and improvement of said library, and to give effect to his.purposes, may loan, sell, or otherwise dispose of portions of said library, and make changes by making new additions or substitutions with utmost freedom. And nothing in this agreement shall preclude Mr. Ralph Ellis from making such changes, sales, substitutions, additions or deletions.
“(b) In making changes in said library, Mr. Ralph Ellis shall be free to dispose of any of the books in the open market without first making any offer to dispose of the same to the University of Kansas or any of its departments, and the failure to offer said books to the University of Kansas shall not be deemed to indicate a lack of a cooperative spirit on Mr. Ralph Ellis’ part.
“(c) In view of the special nature of the library in question, use of the items therein shall be subject to the control and permission of either Mr. Ralph Ellis or the Director of the Museum of Natural History at the University of Kansas.
“(d) As a modification of the three-year minimum period mentioned above, Mr. Ralph Ellis may withdraw substantial parts or even all of said library prior to the expiration of the three-year period, but in that event, Mr. Ralph Ellis engaged to reimburse the University of Kansas for any and all expenses incidental to the University’s undertaking in connection herewith.
“(e) Mr. Ralph Ellis is to have perfect freedom about keeping the books insured at his expense and with any type of floater policy, in his discretion.
“(f) At the termination of the three-year interim period, it shall be proper for the parties hereto to enter into a new agreement, but in default of such new agreement, and the books remaining on deposit with the University of Kansas pursuant to the terms of this agreement, the provisions of this contract shall continue to determine the rights of the parties with full force and effect for such periods of time as the books remain on deposit with and under the care of the University of Kansas and the Board of Regents of the State of Kansas.
“(g) For the period covered by this agreement, the title and all property rights in and to said library, save as modified by this agreement, shall remain with Mr. Ralph Ellis during his lifetime.
“In the event of the death of Mr. Ralph Ellis while said library is housed with the University of Kansas, either during the three-year interim period or thereafter, then the ownership of said books shall pass absolutely to the University of Kansas, and the Board of Regents of the State of Kansas for the use of the University of Kansas. It is recognized that this provision is designed to become operative at death and is therefore to be construed as an agreement both to make a testamentary disposition of property, and as a testamentary disposition as such. In the latter respect it requires due witnessing and attestation as required by the statute governing the execution of wills. Mr. Ralph Ellis accordingly makes this disposition of his library to take effect *16at his death, as a codicil to his will, and revoking any and all former testamentary dispositions of such library.
“In Witness Whereof, on this third day of May, 1945, the Board of Regents of the State of Kansas has caused this agreement to be signed by its Chairman and Secretary and Chancellor Deane W. Malott, and its seal to be affixed hereto, and Mr. Ralph Ellis has signed said contract.
“The Board of Regents of the State of Kansas, by
O. S. Stauffer
Chairman
Hubert Brighton
Secretary
Deane W. Malott
Chancellor, University of Kansas
“Ralph Ellis
Mr. Ralph Ellis
“Personally appeared before me this third day of May, 1945, Ralph Ellis, Deane W. Malott, Oscar S. Stauffer, and Hubert Brighton who signed said instrument and acknowledge the same.
Karl Klooz
Notary Public
My Com. expires Aug. 1, 1946.
“Mr. Ralph Ellis further states that ids signature is also made to effect the bequest of the library and that he hereby publishes, and declares that the clause bequeathing the library in question to the University of Kansas and the Board of Regents of the State of Kansas in the event of his death constitutes a testamentary disposition of his library of Natural History superseding any-and all other testamentary dispositions of the same heretofore made by him. Said declaration, publication and signing is made in the presence of F. J. Moreau, Raymond Nichols, E. R. Hall, who, at his request, in his presence, and in the presence of each other, have hereunto subscribed their names as attesting witnesses.
“E. J. Moreau,
Raymond Nichols,
E. R. Hall
“Dated this third day of May, 1945.”
The “Agreement” giving rise to the contentions that the widow consented, or did not, to the first agreement is as follows:
“This Agreement made this third day of May, 1945, between the University of Kansas, acting by its Board of Regents and Chancellor and Mrs. Ralph (Irene) Ellis, Witnesseth as follows:
“Whereas, Mr. Ralph Ellis, husband of Mrs. Ralph (Irene) Ellis is the owner of a library of natural history consisting of a reasonably large collection of books on that subject, and
“Whereas, Mr- Ralph Ellis proposes to house and deposit said library with the University of Kansas, located at Lawrence, Kansas, and
*17“Whereas, the said contract provided that in the event of the death of Mr. Ralph Ellis during the time when said library is housed by the University of Kansas, the said library is to pass to the Board of Regents of the State of Kansas and the said University of Kansas absolutely, and
“Whereas, said contract is to operate as a testamentary disposition by Mr. Ralph Ellis of said library to take effect at the death of Mr. Ralph Ellis, and
. “Whereas, Mrs. Ralph (Irene) Ellis was present when the terms of that proposed contract and testamentary disposition were agreed upon, and that Mrs. Ralph (Irene) Ellis is entirely familiar with all the terms of said contract, a copy of which is hereto attached, and made a part hereof.
“Now Therefore it is agreed that in consideration of the above premises and of the undertakings made by the University of Kansas and the Board of Regents of the State of Kansas with reference to the housing of said library pursuant to the terms of the contract above referred to, Mrs. Ralph (Irene) Ellis hereby agrees that she joins with her husband, Mr. Ralph Ellis, in the making of said contract, appoints him as her agent to dispose of any interest that she may have in said library, and approves the testamentary disposition of said library in the event of the death of Mr. Ralph Ellis during such time or times as said library is on deposit with the University of Kansas. Further, Mrs. Ralph (Irene) Ellis agrees that in the event of the passing of said library to the University of Kansas pursuant to the terms of said contract and testamentary disposition by her husband, Mr. Ralph Ellis, she will make no claim therefor and that she hereby expressly waives any and all rights which she may have had to said library under the laws of any state which may be deemed applicable.
“In witness whereof the parties hereto have affixed their signatures and acknowledged the same.
“The University of Kansas, by the Board of Regents of the State of Kansas and the Chancellor of the University.
By 0. S. Stauffer,
Chairman
By Hubert Brighton,
Secretary
By Deane W. Malott, Chancellor.

Mrs. Ralph (Irene) Ellis

Mrs. Ralph (Irene) Ellis
“F. J. Moreau
Raymond Nichols
E. R. Hall
Witnesses
“Personally appeared before me the above Oscar S. Stauffer, Hubert Brighton, Deane W. Malott and Mrs. Ralph (Irene) Ellis, personally known to me, and who signed and executed the above writing in my presence and acknowledge the same. “Karl Klooz,
Notary Public.
“My commission expires August 1, 1946.”
*18I
We shall first take up the respondent’s contention that the trial court erred in finding that Ralph Ellis was possessed of mental capacity to make the above “Agreement and Testamentary Disposition.” Inasmuch as other contentions later considered require some statement, in reviewing the evidence and the findings of the trial court thereon we shall not limit our statement to matters dealing with Ellis’s competency. However, we shall not dwell on details. The evidence disclosed that Ralph Ellis was born in 1905, was the son of wealthy parents, and that his father had been dead for some years. For years Ellis had been interested in the study of ornithology and had collected a large and valuable library dealing with the subject, its purchase being made largely with funds given him by his mother. He kept this library in California until he brought it to Kansas. Ellis suffered from two diseases, one affecting his white blood corpuscles, the other causing him to have an inordinate desire for liquids, which he satisfied not only by water but to a considerably extent by beer and to a lesser extent with stronger liquors. In 1940 Ellis’s mother filed a complaint in the proper court in California, seeking to have him committed as a mentally ill person, charging that he had threatened to commit suicide, had set fire to his garage and had threatened to set other fires and that he had on numerous occasions thrown bottles through windows of business establishments. As a result he was adjudged mentaly ill but the judgment expressly found he was not an insane person. He was committed to a sanitarium where his restraint was gradually lessened and ultimately he came and left at his pleasure. In the early part of 1943 he met and later in the same year married the respondent. His condition improved for some time thereafter but in 1944 he committed acts of destruction which caused him to be rearrested and returned to the sanitarium. About a week after that return he escaped, and with his wife went to Nevada and then on to New York where he negotiated with two New York institutions for deposit of his library under conditions somewhat similar to those included in the agreement quoted, or to sell it through persons engaged in the sale of libraries. In 1924 Ellis became acquainted with Professor Raymond H. Hall, then a member of the faculty of the University of California at Berkeley. In 1944 Hall became chairman of the department of zoology and director of the museum of natural history at the University of Kansas, and when he came to Kansas he *19brought with him a mammal collection belonging to Ellis. Ellis had been in communication with Hall about plans to dispose of his library and in October, 1944, Hall suggested that the library be placed in Kansas University. Chancellor Malott of Kansas University was in New York early in 1945 and Hall suggested a meeting between Ellis and Malott and they met for a short period of time and a short discussion was had in which Malott told Ellis the university would be interested in having the library. About this time Ellis sent his wife to California to box the library and ship it to New York. She did so but before the shipment reached there Ellis had it diverted to Lawrence, where the books were received and taken to the university about March 6, 1945. About the same time Ellis and his wife came to Lawrence and conversations were had, principally with Hall who suggested that Ellis procure any attorney, or perhaps C. C. Stewart an attorney of Lawrence, or Dean Moreau of the Law School, Ellis elected to have Moreau act for him. Sometime in March conversations were had about the various matters to be incorporated in the agreement and in the presence of Ellis and his wife, various provisions were talked over and finally dictated to a stenographer, who later gave Moreau a copy and from that Moreau prepared the documents later executed. The meeting of May 3, 1945, was arranged but Mrs. Ellis was not advised. However, she had short notice of that meeting and was in attendance. Others present were Malott, Hall, Ellis and Klooz. The contract was read over paragraph by paragraph and Ellis expressed satisfaction. He was told he could consult an attorney, but answered that the agreement was what he wanted, that he did not need to submit it to anyone and that he was ready to sign. During all of that time Mrs. Ellis sat by her husband and expressed no dissatisfaction with any part of the arrangement. The necessity of a contract on her part being provided in her husband’s agreement, the contract to be signed by her was likewise read. There is no dispute that at that meeting each of the contracts was executed by Ralph Ellis and his wife at the places noted, and that their signatures were witnessed as shown. Later Ellis showed this contract to his attorney in New York and expressed satisfaction with it. That attorney told Ellis he was not familiar with the laws of Kansas and could give him no advice on the testamentary features of the contract. Respondent’s testimony did not dispute the circumstances under which the two contracts were executed. Insofar as Mrs. Ellis was concerned, the principal point made was that at *20the time she signed her contract and consent, no person had or did then advise her as to her rights under the statutes of Kansas as an heir of her husband if she did not consent to the terms of the will. Insofar as Ellis was concerned there was much testimony that on occasions he was either drunk or otherwise irresponsible, at which times he would throw bottles through windows, destroy property or be otherwise guilty of unseemly conduct, and witnesses who could qualify therefor, testified that in their opinion he was of unsound mind or lacked testamentary capacity. On the other hand, many witnesses for the proponent testified that Ellis, while peculiar in some respects, knew what an asset he had in his library and knew what he wanted to do with it; that generally he knew what he wanted and was quite persistent in getting it and that he was competent. The respondent produced some proof that Ellis was the beneficiary of a trust, which he believed was of much greater value than it actually was worth, and that he believed another trust existed when it did not. Ellis was also shown to have had securities of the value of about $20,000 from which he received a return of about $50 per month. In addition to this he received a monthly allowance from his mother of about $850 per month. This was cut off when Ellis fled from California but was later reinstated in the fall of 1945. Other evidence will be mentioned later when necessary.
Insofar as mental competency is concerned, respondent directs our attention to the rule that for one to be competent to make a will it is necessary for him to be able to understand what his property consists of, who are his relatives and friends and who are the natural objects of his bounty and also that he know what he wants to do with his property, citing Stayton v. Stayton, 148 Kan. 172, 81 P. 2d 1, and other of our cases to like effect. That the test is properly stated need not be debated. Respondent then devotes many pages of her brief to a detailed analysis of the evidence from which she concludes the evidence shows mental incapacity. We think the case may not be so disposed of. The trial court reached a different conclusion from evidence which was in dispute. The very course of dealing whereby Ellis sought to find a depository for his library, including not only the University of Kansas but institutions in New York, shows that he had a keen appreciation of his ownership and the worth of the library, and the purposes for which it was collected and the uses to which it could be put. He also knew he possessed the securities which he had with him in Law*21rence,- and he knew the return he received therefrom. He knew likewise that he was the beneficiary of a trust, even though he may have been mistaken as to the value of the corpus of it. Likewise he knew he was married and that his wife would be a natural object of his bounty. That the evidence disclosed that Ellis knew what he wanted to do with his library is clear. It is also to be noted that the disposition made by him was not of his entire estate, but of only a particular part, useful generally only for specific purposes. Even though there was evidence that on occasion Ellis was guilty of conduct which, to say the least, was out of the ordinary, there was evidence that on other occasions he was possessed of full capacity. The trial court had the burden of determining whether, on May 3, 1945, Ellis had capacity to make the disposition under consideration, and its conclusion, being supported as we find it was by competent evidence, must end our review of this phase of the controversy.
II
Under two headings respondent contends that it is the duty of the trial court to make special findings on all material issues when requested by either party, and that the findings made are erroneous, sketchy and incomplete, in some instances unsupported by the evidence, and in others that the trial court failed to make findings on vital issues. Many pages of the brief are devoted to a discussion of these contentions in which detailed reference is made to particular findings. The basis for the complaint is substantially the same as was included in respondent’s motion to strike or modify the trial court’s findings, wherein thirty-nine amendments were proposed. This opinion would be unduly extended to take up and discuss each particular item. They have all been examined. In some instances the purpose in the district court on the motion, and in this court on the appeal, is to obtain a finding favorable to the respondent’s view, in others to compel the trial court to accept as true respondent’s evidence and in others to obtain findings on facts which, while perhaps relevant, are immaterial. In some minor instances the complaints, in and of themselves, may have merit but that the refusal of the court to extend its findings was prejudicial does not appear. And it seems to us this is recognized by the respondent who has not only filed a very complete abstract, but has argued the evidence in detail, and in her brief, after directing attention to our power to render final judgment (G. S. 1935, 60-3317) calls our *22attention to the fact the issues were fully tried in both the probate and district courts, that the evidence is full and complete and that in her opinion there is no necessity for a new trial or further proceedings, other than that, under express mandate of this court the lower court comply with our directions.
Ill
Competency having been determined, we next direct attention to whether or not the instrument in question was a testamentary disposition or will, or was as the trial court seems to have found, only a contract to make a will. The question arises under the ruling of the trial court sustaining respondent’s demurrer to the proponent’s evidence. It seems clear from the record the ruling was made because of a claim the document was not “signed at the end thereof by the party making the same” as is required for the valid execution of a will under G. S. 1947 Supp. 59-606. In support of the trial court’s ruling respondent directs our attention to our decision in In re Estate of Bond, 159 Kan. 249, 153 P. 2d 912, wherein it was held that under the facts of that case there was no signature. It may be conceded that the statute means what it says. Waiving any question of sufficient execution otherwise authority may be found that a will not signed at the end is an entire nullity, or that such a will is good as to all that part which precedes the signature, but we need not enter into such a discussion.
We note respondent’s contention that the document which Ellis signed concluded with a witnessing clause that “Ralph Ellis has signed said contract,” and that from that it is clear he did not sign the document as a will. That contention cannot be sustained. There was only one document, both contractual and testamentary and he signed all, not merely a part, of it.
A mere reading of the last paragraph preceding the witnessing clause of the “Agreement and Testamentary Disposition” shows that Ellis declared, “In the event of the death of Mr. Ralph Ellis . . . then the ownership of said books shall pass absolutely to the University . . . Mr. Ralph Ellis accordingly makes this disposition of his library to take effect at his death . . .” That the above language is testamentary need not be debated. That Ellis signed the document at a place after the above statement must be conceded. Why then was it not signed at the end? It is argued that the attestation clause is testamentary and that he did not sign at the end thereof and therefore the execution did not *23meet the statutory requirement. We cannot agree. Although verbose, the attestation clause in effect says the testator declared his signature was made to, and that he declared the instrument to be, a testamentary disposition, in the presence of the witnesses who in his presence and in the presence of each other signed their names as witnesses. In substance the clause said no more than the familiar words:
“The foregoing instrument of writing was on the - day of - signed by the above named testator and by him declared to be his last will and testament, in our presence; and we, at his request and in his presence and in the presence of each other, have signed our names as witnesses thereto.”
In our opinion the declaration the document was a will did not make a testamentary disposition — that had been done. At most it was a publication (In re Estate of Koellen, 162 Kan. 395, Syl. ¶ 6, 176 P. 2d 544). The trial court erred in sustaining the demurrer on the ground the will had not been signed at the end thereof.
IV
Respondent further contends that the testamentary disposition was invalid under G. S. 1947 Supp 59-605 (§ 41 of the probate code) where, in substance it is provided that where a will is written or prepared by the sole or principal beneficiary who, at the time of writing or preparing the same, was the confidential agent or advisor of the testator or who occupied at the time any other position of confidence or trust to the testator, the will shall not be held valid unless it shall affirmatively appear the testator read the will and had independent advice thereto, and our attention is directed to many of our decisions where the statute was under consideration. Among these is Flintjer v. Rhem, 120 Kan. 13, 241 Pac. 1087, where it wras said that the statute applies only where the will was written or prepared by the sole or principal beneficiary and who is the confidential agent or legal adviser or who occupies some other position of confidence or trust to the testator and that when those conditions exist the will shall not be held valid unless it be shown that the testator knew or read the will and had independent advice with respect thereto. Respondent makes an involved argument that the board of regents has charge of the University with power to remove executive heads, deans, professors and other employees and that none of them are disassociated from the interests of the donee. With that as a premise she argues that although the evidence disclosed that Ellis read the will, it likewise disclosed that although *24he was afforded an opportunity to obtain advice from counsel of his own choosing, he did not do so, and had no independent advice. We find it unnecessary to discuss the question in the same manner it is treated by respondent in her brief for the trial court found and the evidence disclosed that Ellis was endeavoring to make, with other institutions, a disposition of his library in manner at least similar to that finally consummated by the agreement and testamentary disposition, and that he corresponded with Hall about it; that after the matter had proceeded for sometime it was suggested that he get some attorney.to represent him in the preparation of the proposed agreement, and that he choose Moreau, dean of the law school, and thereafter a general understanding and agreement was reached from which Moreau prepared the documents finally executed. That Ellis expressed his satisfaction was clearly shown. In so acting Moreau was representing Ellis, and there is no hint in the evidence he did not faithfully do so. Considerable play is made on the fact that Moreau described himself as the scrivener of the will and inferences unfavorable to Moreau and the University are drawn therefrom. Some comment is also made that a draft of the proposed agreement was submitted to the attorney general, but in view of the fact the board of regents was to be a party to the contractual features and he was their advisor, that cannot be given weight as showing that the university caused the testamentary disposition to be written or prepared. We have carefully read the evidence as abstracted, and without repeating any of it we cannot hold as asked by the respondent, that because Moreau was dean of the law school and prepared the instrument and because Hall, a professor, was considerable of a confidant of Ellis, that those facts compel any conclusion either of fact or of law that the testamentary disposition was written or prepared by the principal beneficiary who was the confidential agent or legal advisor of or occupied some other position of confidence or trust to the testator. In our opinion the findings of fact upon the matter as made by the trial court are supported by the evidence and its conclusion of law therefrom was correct. What has been said heretofore is a sufficient answer to a further contention that the findings of fact and of law show a violation of section 41 of the probate code, and that they fail to determine or find upon the material issues on the matter last under consideration.
*25V
Respondent also argues that the “Agreement and Testamentary Disposition” is not a contract to make a will nor if it were such a contract, is it enforceable. Our holding the testamentary provision is good as a will, makes it unnecessary to discuss this contention.
VI
Consideration of respondent’s contention that the trial court was without power to change its decision can1 only be understood when certain facts are stated.
In its conclusions of fact, the trial court found facts leading to its conclusion of law that the fact respondent signed the agreement of May 3, 1945, approving the testamentary disposition made by her husband, did not conclusively deprive her of an interest in the library and it concluded further that her attitude in the action was tantamount to an election on her part to take under the law of descents and distributions of the state of Kansas, and it then concluded:
“The Court further concludes that the University of Kansas and the respondent Irene S. Ellis are each entitled to a one-half interest in the library in question, subject to the rights of creditors.”
In due time the proponent filed its motion for a new trial and the respondent filed her motion for a new trial, alleging erroneous rulings and that the decision was contrary to the evidence, and her motion to strike or modify the conclusions of fact and of law, included in which was the factual situation of respondent’s execution of the approval and the legal conclusion thereon. For present purposes it may be said these motions were denied on February 9,1948. (We pause here to note that terms of court in Douglas county commence on the first Mondays of February, May and November.) On February 12, 1948, respondent served her notice of appeal to the supreme court. On April 26, 1948, each party submitted a journal entry of judgment, and the trial court at that time struck from its conclusions of law the paragraph quoted above, and thereafter respondent filed another notice of appeal covering the matter.
Respondent directs our attention to 4 C. J. S. 1089 that although jurisdiction remains in the trial court until an appeal is taken, as soon as that is done the jurisdiction of the appellate court attaches and that of the trial court ceases, and to 4 C. J. S. 1091 that unauthorized proceedings in the lower court after jurisdiction has been acquired by the appellate court are generally held to be void, as well *26as to our decision in Herthel v. Geiman, 160 Kan. 368, 161 P. 2d 518, in which after judgment was rendered and appeal was taken, a petition for a new trial was filed setting up facts which had occurred after the original trial. This court did say that appeal having been taken our review of the judgment could not be affected by subsequent facts which formed no part of the original case.
Under the code of civil procedure (G. S. 1935, 60-3007) the district court is given the power to modify its judgments under the conditions there specified, and that it has general power and control over its judgments during the term in which they are rendered has been repeatedly held as is shown by cases cited in those later mentioned. The fact an appeal has been taken does not take away that power in a proper case. In State v. Langmade, 101 Kan. 814, 168 Pac. 847, it was held:
“During the term at which judgment has been rendered the district court has power to set aside an order denying a motion for a new trial, to set aside the judgment, and to grant a new trial, although an appeal has been taken to the supreme court.” (Syl. ¶ 1.)
That case was followed in State v. Bowser, 154 Kan. 427, 118 P. 2d 1055, where it was held that:
“. . . a district court does not lose jurisdiction to set aside or modify, within the term, its judgments or orders, by the mere fact that appeal therefrom has been taken to the supreme court.” (Syl. ¶ 1.)
Under the rule of these cases the trial court did not err in modifying its conclusions of law. In its judgment the trial court adjudged that the “Agreement and Testamentary Disposition” was entitled to probate and that the library and property mentioned therein became the property of the proponent upon the death of Ralph Ellis “subject to the interest of the said Irene Ellis, respondent, widow.” The trial court had the power to alter its judgment as heretofore set out.
VII
Although the proponent appealed from that part of the judgment holding that Irene S. Ellis had an interest in the library and that her consent to the “Agreement and Testamentary Disposition” was invalid, it suggests the possibility the question of the widow’s consent was not properly before the district court and that it had no jurisdiction. With that suggestion we do not agree. The widow put the matter of her consent in issue by her answer filed in the probate court. After appeal was taken to the district court the *27proponent, by reply, alleged consent and estoppel, and the widow by a second answer, again answered that the consent was not freely and understandingly executed by her. As we view it, there is no question as to the jurisdiction of the district court to decide the matter next considered.
VIII
There is no contention but that under G. S. 1947 Supp. 59-602, in effect at all times material, or under G. S. 1935, 22-238, which was in effect before July, 1939, neither spouse could will away from the other more than one-half of his property, subject to certain rights not presently involved, unless the other consented thereto in writing executed in the presence of two or more competent witnesses. There is no contention that the document under consideration was not executed in the manner provided, nor, for what it may be worth, that the testamentary disposition, to which consent was given, did not dispose of the entire estate of the testator in the property mentioned. The question is whether the document, admittedly signed and witnessed, constituted a valid consent.
There is little or no dispute in the evidence, a part of which has been stated heretofore and some of which is here repeated. Ellis had been making efforts to dispose of his library and Mrs. Ellis was aware thereof. She had gone to California and looked after getting the library boxed for shipment to New York. She knew that destination had been changed to Lawrence, Kan., and that the books were there when the first conversations were held early in March, 1945, and was present when the preliminary statements as to disposal of the library and her consent thereto were dictated, and she knew the terms of the proposed contract, and knew that Ellis proposed that in the event of his death within the period the library was to remain at the university, the library was to become the absolute property of the university, and by a separately dictated arrangement she agreed that in the event of the death of Ellis, she waived all claim to the library. When the final drafts had been prepared and were ready for execution on May 3, 1945, she was present and the documents were read, paragraph by paragraph, and after her husband had executed his “Agreement and Testamentary Disposition” to which she raised no objection, she then executed the contract prepared for her in which she expressed familiarity with the contract executed by her husband and joined with him in making the disposition of the library, in which she *28approved the testamentary disposition made by him, and in which she stated that in the event the library passed to the university pursuant to the testamentary disposition she would make no claim to it and that she expressly waived any and all rights she might have under the laws of any state. Mrs. Ellis seeks to avoid the acts deliberately done by saying, after the death of.her husband, that no one advised her of her rights under the laws of Kansas pertaining to descents and distributions.
The question is whether the document executed by Mrs. Ellis was a binding consent under the statute heretofore mentioned, which contains no specification of standards for such consent. It may be noted there is no controversy as to the manner in which it was executed, nor is there any claim of oppression or fraud, and those things, present in some cases, need no consideration here. It will be observed that the document at no place contains the word “consent” but does contain the words “approve” and “waive.” Under our decisions, however, it is not important what precise word or words be used — the ultimate matter for determination is whether the content of the written document indicates an acceptance of the terms of the will and a willingness that the testator make the disposition set out in his will. See Jack v. Hooker, 71 Kan. 652, 81 Pac. 203; Weisner v. Weisner, 89 Kan. 352, 355, 131 Pac. 608; and Moore v. Samuelson, 107 Kan. 744, 748, 193 Pac. 369.
The question of sufficiency of consent by one spouse to the will of the other has been treated in many of our decisions dealing with diverse facts and circumstances, but we deem it unnecessary to take up and analyze each of those decisions. Among them are Jack v. Hooker, supra; Weisner v. Weisner, supra; Chilson v. Rogers, 91 Kan. 426, 137 Pac. 936; White v. White, 103 Kan. 816, 176 Pac. 644; Moore v. Samuelson, supra; Menke v. Duwe, 117 Kan. 207, 230 Pac. 1065; Williams v. Sechler, 127 Kan. 314, 273 Pac. 447; Woodworth v. Gideon, 136 Kan. 116, 12 P. 2d 722; and cases cited therein. The rule deduced from, all of the decisions is that the consent must be given freely and understandingly. It follows as a matter of course that whether that consent was freely and understandingly given is to be determined as of the time the document evidencing consent was executed. For instance, in Pirtle v. Pirtle, 84 Kan. 782, 115 Pac. 543, it was held that a wife could not repudiate her consent because she subsequently discovered that her husband’s estate was larger than she anticipated. In Weisner v. Weisner, *29supra, it was held that in case of a written consent by a wife that her husband dispose of more than one-half of his estate to parties other than her, it was only essential that she act freely and understandingly. In White v. White, supra, it was noted that the wife knew exactly of what her husband’s possessions consisted, and that the question whether the amount she was to receive under the agreement there in question was fair and equitable could only be determined by considering the situation of the parties at the time the agreement was made, their age, the property possessed by each, and other circumstances there mentioned. In Menke v. Duwe, supra, it was said the wife ought to have sufficient information respecting her rights and the manner in which the will would affect those rights to enable her to act intelligently “unless she should indicate willingness to act unintelligently.” (l. c. 213.)
It may be conceded that in many of our decisions, stress is laid on the fact that the consenting spouse was not advised as to his or her rights under the statutes pertaining to descents and distributions, but in those cases that knowledge, or lack of it, went to the-question whether the consent there involved was freely and understandingly given; but it follows that if a review of the circumstances shows that the consenting spouse was fully aware of the estate of the other, and of the disposition made in the will, knew for some period of time that the particular disposition was tu be made, made no effort to inform herself, made no protest to documents of testamentary disposal and her consent thereto being prepared and without making any effort to ascertain her rights, executed the consent, it must be held either that she acted intelligently or that she was willing to act unintelligently. To recapitulate very briefly, the trial court’s findings, supported by evidence, show that respondent knew of her husband’s efforts to dispose of the library and was willing to do whatever he might want her to do, she had charge of its being packed and shipped from California, she sat by and heard the preliminary draft made providing that if her husband died while the library was at the University, it was bequeathed to the University; that her consent would be required; that about six weeks later final drafts were ready, were read paragraph by paragraph in the presence of her husband and herself; that her husband expressed satisfaction; that she made no protest whatever, and in due time executed the instrument prepared for her, all with the formalities required by statute. The trial court’s finding that respondent did not *30sign the consent because of any undue pressure is clearly supported by the evidence but that she signed it without adequate knowledge of its purport and eventual effect is not a finding that she did not sign willingly and without regard to purport and eventual effect. The record shows that to be the fact.
As we view the matter the trial court’s conclusion of law that the document should not be held or considered a binding consent cannot be upheld.
IX
In its judgment the trial court taxed the costs to the estate of Ralph Ellis, deceased, and respondent complains that that action constituted an abuse of discretion, contending that she won a substantial victory in the district court and that the costs should have been taxed to the proponent. In her specifications of error this particular one is not included, and in her brief respondent cites no authority in support of her argument. Under our code of civil procedure in actions for the recovery of money only or for the recovery of specific real or personal property, costs are allowed as a matter of course to the prevailing party, but in other cases (and this is one) the court may apportion the costs as in its discretion it may think right and equitable (G. S. 1935, 60-3704, 3705, 3706). In view of the whole record, we are of opinion the judgment as to the costs may not be vacated.
X
From what has been said, it follows that the trial court’s ruling on the respondent’s demurrer to the proponent’s evidence is reversed, and that judgment should be entered by it, admitting the “Agreement and Testamentary Disposition” made by Ralph Ellis under date of May 3,1945, as the last will and testament of the said Ralph Ellis; that the trial court’s judgment that the library in question became the property of the proponent upon the death of Ralph Ellis, subject to the interest of Irene Ellis, respondent, widow, is reversed insofar as it adjudges that said Irene Ellis has any interest, and that judgment should be rendered by the trial court adjudging that the proponent became the absolute owner of said library, and that in all other particulars the judgment of the trial court should be affirmed, and that the cause should be remanded to the trial court for further proceedings consistent herewith. And it is so ordered.
Arn, J., not participating.